As filed with the Securities and Exchange Commission on May 25, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:March 31, 2010 Item 1. Schedule of Investments. DSM Large Cap Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 99.1% Air Freight & Logistics - 3.3% Expeditors International of Washington, Inc. $ Beverages - 3.2% PepsiCo, Inc. Biotechnology - 10.3% Celgene Corp.* Genzyme Corp. Capital Markets - 10.1% Invesco Ltd. Northern Trust Corp. The Charles Schwab Corp. SEI Investments Co. State Street Corp. Chemicals - 4.0% Monsanto Co. Computers & Peripheral Equipment- 12.6% Apple Computer, Inc.* Cisco Systems, Inc.* NetApp, Inc.* Electronic Equipment, Instruments & Components - 4.1% Dolby Laboratories, Inc.* Energy Equipment & Services - 1.3% Schlumberger Ltd. Health Care Equipment & Supplies - 19.0% C.R. Bard, Inc. Baxter International, Inc. Gen-Probe, Inc.* Intuitive Surgical, Inc.* Stryker Corp. Varian Medical Systems, Inc.* Internet Software & Services - 9.3% Google, Inc.* Priceline Communications, Inc.* IT Services - 8.0% Cognizant Technology Solutions Corp.* Visa, Inc. Multiline Retail - 3.5% Target Corp. Pharmaceuticals - 5.8% Allergan, Inc. Novo-Nordisk A S - ADR Semiconductors & Semiconductor Equipment - 1.5% Altera Corp. Software - 3.1% Adobe Systems, Inc.* TOTAL COMMON STOCKS (Cost $8,804,572) SHORT TERM INVESTMENTS - 1.6% AIM - STIT Treasury Portfolio, 0.03%(1) TOTAL SHORT-TERM INVESTMENT (Cost $143,007) TOTAL INVESTMENTS IN SECURITIES - 100.7% (Cost $8,947,579) Liabilities in Excess of Other Assets (0.7)% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (1) Seven-day yield ADR - American Depository Receipt The cost basis of investments for federal income tax purposes at March 31, 2010 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation +Because tax adjustments are calculated annually, the above table does not reflect the tax adjustments since the Fund does not have a full fiscal year. Summary of Fair Value Exposure at March 31, 2010 The Funds have adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Company has the ability to access. • Level 2 — Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Company's own assumptions a market participant would use in valuing theasset or liability, and would be based on the best information available. Level 1 Level 2 Level 3 Common Stock - - Short-Term Investments - - Total Investments in Securities - - Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title /s/ Robert M. Slotky Robert M. Slotky, President DateMay 17, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Robert M. Slotky Robert M. Slotky, President Date May 17, 2010 By (Signature and Title)*/s/ Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date May 18, 2010 * Print the name and title of each signing officer under his or her signature. DSM Large Cap Growth Fund 3.31.10 N-Q
